1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   RUDY DELEAL,                                       Case No. 19cv522-MMA (NLS)
12                                    Petitioner,
                                                        ORDER ADOPTING REPORT AND
13   v.                                                 RECOMMENDATION OF UNITED
                                                        STATES MAGISTRATE JUDGE;
14   KEN CLARK, Warden,
                                                        DENYING PETITION FOR WRIT
15                                  Respondent.         OF HABEAS CORPUS; AND
                                                        DECLINING TO ISSUE
16
                                                        CERTIFICATE OF
17                                                      APPEALABILITY
18
                                                        [Doc. Nos. 1, 8]
19
20
21         Petitioner Rudy Deleal (“Petitioner”), a state prisoner, has filed a Petition for Writ
22   of Habeas Corpus pursuant to 28 U.S.C. §2254, challenging his San Diego Superior
23   Court conviction for driving under the influence of a drug causing injury in case number
24   SCD265087. Doc. No. 1 at 2. Respondent filed an answer, arguing that Petitioner’s
25   petition fails on the merits and lodged the court records. Doc. No. 6; Doc. No. 7.
26   Petitioner was provided with the opportunity to file a traverse by July 10, 2019, Doc. No.
27   4 at 2, but has failed to do so to date. The matter was referred to United States Magistrate
28   Judge Nita L. Stormes for preparation of a Report and Recommendation pursuant to Title

                                                    1
                                                                                 19cv522-MMA (NLS)
1    28, section 636(b)(1), and Civil Local Rule HC.2. Judge Stormes has issued a thorough
2    and well-reasoned Report recommending that the Petition be denied. See Doc. No. 8.
3          Pursuant to Rule 72 of the Federal Rules of Civil Procedure and 28 U.S.C. §
4    636(b)(1), the Court must “make a de novo determination of those portions of the report
5    . . . to which objection is made,” and “may accept, reject, or modify, in whole or in part,
6    the findings or recommendations made by the magistrate [judge].” 28 U.S.C. §
7    636(b)(1); see also United States v. Remsing, 874 F.2d 614, 617 (9th Cir. 1989).
8    Objections to the Report and Recommendation were due no later than November 6, 2019.
9    Doc. No. 8 at 18. To date, no objections have been filed. See Docket.
10         The Court finds that Judge Stormes has issued an accurate Report and well-
11   reasoned recommendation that the Petition be denied. The Court ADOPTS the Report
12   and Recommendation in its entirety. Accordingly, Court DENIES the Petition with
13   prejudice.
14                                CERTIFICATE OF APPEALABILITY
15          Rule 11 of the Federal Rules Governing Section 2254 Cases states that “the
16   district court must issue or deny a certificate of appealability when it enters a final order
17   adverse to the applicant.” A certificate of appealability is not issued unless there is “a
18   substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).
19   Under this standard, a petitioner must show that reasonable jurists could debate whether
20   the petition should have been resolved in a different manner or that the issues presented
21   were adequate to deserve encouragement to proceed further. Miller-El v. Cockrell, 537
22   U.S. 322, 336 (2003) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                    2
                                                                                  19cv522-MMA (NLS)
1          For the reasons set forth in the Report and Recommendation and incorporated by
2    reference herein, the Court finds that this standard has not been met and therefore
3    DECLINES to issue a certificate of appealability in this case.
4          The Court ORDERS the Clerk of Court to enter judgment accordingly and close
5    the case.
6          IT IS SO ORDERED.
7
8    Dated: November 27, 2019
9                                                 _____________________________
10                                                Hon. Michael M. Anello
11                                                United States District Judge

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                                 19cv522-MMA (NLS)
